Title: To Benjamin Franklin from John Franklin, 26 November 1753
From: Franklin, John
To: Franklin, Benjamin


Dear Brother
Boston Nov 26 1753
Im Glad the Clay is so forward and hop the quantity we Expect from Philadelphia will be sufficient to Repair the works in the spring. Our furnice stands well at present and the Glassmen are fulley Employd in makeing Window Glass and Bottles. The former made of our own Materials is Light and Cleere beyond our Expectation so that we Expect it will be thought Good Enough to Glaize the New Church. Im told the Committee have sent for a sample of it that they have from London being by a Mistake Cutt to a wronge size. I should be Glad of a Line from Billey with a Receipt of the Materials and the Construction of the wind furnice you mention.
The office of General Postmaster being Divided you observe very much Deminishs the Proffits but I think If the post Riders ware Regulated according to Law youd find the Proffits of one half amounting to more then the whole. In Case the General Postmasters Income is Regulated by the Number of Letters and all the post Riders Practice is the same with hime that Rides the Portsmouth stage it has been his practice for severall years to Bring and Carry allmost all the Letters in a privet way Deliver them at his Lodgings and take the money for them. Tuthill Hubbart Tells me he has been at the office when the Piscatequa Bagg was opend with not above four or five Letters in it and from thence went to Gerrishes Lodging and found he had a Tablefull of Letters before him, as many he thought as Comes in the Bagg in a whole year.
Brother Peter is now hear and Talks of writeing to you. He is not now at home and post Just Going so that If he has not wrote heel hardly have time. I Can only Tell you that your Buildings Go on as fast as Can be Expected that a Tenent has spoke for one of them and that he designd to Write you about the Dutch stoves which will be wanted. With Love to all I am your affectionate Brother
John Franklin
 Addressed: To Benjamin Franklin Esqr  Postmr  Philadelphia
Endorsed: John Franklin, Novr. 26. 1753
